Name: Commission Regulation (EEC) No 1848/90 of 29 June 1990 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/34 Official Journal of the European Communities 30 . 6 . 90 COMMISSION REGULATION (EEC) No 1848/90 of 29 June 1990 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Articles 6 (2), 6a and 12 thereof, Whereas the date when the change in prices and amounts fixed in ecus referred to in Article 6 (3) and (4) of Regula ­ tion (EEC) No 1677/85 takes effect should be stipulated ; whereas in order to neutralize the price increase in national currency this change should be put into effect taking account of the operative event for the agricultural conversion rate, referred to in Article 5 of Council Regu ­ lation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (4); Whereas it is advisable to restrict the creation of differen ­ tiated agricultural conversion rates by means of the system for the automatic dismantlement of negative monetary compensatory amounts laid down in Commis ­ sion Regulation (EEC) No 3578/88 (% as last amended by Regulation (EEC) No 747/90 f); Whereas the detailed rules for the application of Article 6a of Regulation (EEC) No 1677/85 must ensure that the difference between the monetary gaps for pigmeat and for cereals does not exceed eight percentage points ; whereas as regards currencies not complying with the 2,25 % fluc ­ tuation margin, the impact of the trend in the market rate on monetary gaps for the sectors concerned may result in an increase in the difference used at the time the agricul ­ tural conversion rate for pigmeat is adjusted ; whereas that conversion rate must be adjusted in line with a difference in gaps of less than eight points in order to take account of the possible trends in such currencies ; Whereas the relevant management committees have not delivered opinions within the time limits set by their charimen, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3578/88 is hereby amended as follows : 1 . Article 5 is replaced by the following : 'Article 5 1 , The change of a price or of an amount pursuant to Article 6 (4) (b) of Regulation (EEC) No 1677/85 shall apply, consideration being given to the operative event referred to in Article 5 of Regulation (EEC) No 1676/85, from the taking-effect of the first of the changes in the agricultural conversion rates occuring by virtue of the first indent of paragraph 2 (a) of the said Article 6 with respect to the price or amount in question . 2. The coefficient reducing agricultural prices referred to in Article 6 (4) (a) of Regulation (EEC) No 1677/85 shall be established on the basis of one quarter of the ratio between the old and the new correcting factor and calculated to six decimal places.' 2 . Article 6 is replaced by the following : 'Article 6 For products for which there is no marketing year, the new agricultural conversion rates fixed pursuant to Article 6 (2) (a) and (b), second indent; of Regulation (EEC) No 1677/85 shall apply from the beginning of the marketing year for milk and milk products follo ­ wing the realignment.' 3 . In the first subparagraph of Article 7 ( 1 ), 'so long as the limit referred to in that provision is not reached' is deleted. 4. The following second subparagraph is inserted in Article 7 ( 1 ) : 'In the case of Member States other than those referred to in Article 1 , where the adjustment referred to in the first subparagraph would lead to a difference of seven points or more between the real monetary gaps for the pigmeat sector on the one hand and the cereals sector on the other, the adjustment shall be made by reference to a monetary gap equal to that for the cereals sector less seven points .' Article 2 This Regulation shall enter into force on 1 July 1990 . (') OJ No L 164, 24. 6 . 1985, p. 6. (2) OJ No L 182, 3. 7. 1987, p. 1 . O OJ No L 164, 24. 6 . 1985, p. 1 . O OJ No L 153, 13. 6 . 1987, p. 1 . O OJ No L 312, 18 . 11 . 1988, p. 16. ¥) OJ No L 82, 29. 3 . 1990, p. 24. 30 . 6 . 90 Official Journal of the European Communities No L 168/35 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1990. For the Commission Ray MAC SHARRY Member of the Commission